DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/10/22 has been entered.
Response to Amendment
As to the amended claims received on 4/8/22, the previous drawing and specification objections are withdrawn. 
Based on the claim amendments, the previous 112a rejection is withdrawn. 
Regarding the amended claims and remarks received on 4/8/22, most of the previous 112b rejections are withdrawn.  However, a few rejections remain with modifications for the claim amendments, and new rejections are also entered to address the claim amendments.
As to the claim amendments and remarks, the previous prior art rejection has been withdrawn and modified in order to address applicants’ amendments.
Claim Status
Claims 8-15 are pending with claim 15 being examined and claims 8-14 deemed withdrawn. Claims 1-7 are canceled.
Claim Objections
Claim 15 is objected to because “sample dispenser” in line 2 should read similar to “a sample dispenser”. The examiner believes that “a” was inadvertently deleted on amendment.   
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding line 9 of claim 15, it is unclear what the difference between “samples” in line 9 is compared to “specimens” as in line 2.  Are applicants interchanging the terms to mean the same thing?  Previously, the sample dispenser dispensed specimens, and it is unclear if samples are also dispensed or not and how the samples and specimens differentiate from each other. If applicants are referring to the same feature, then similar nomenclature needs to be used throughout the claims in a consistent manner.  Similarly, line 12 recites “the samples” multiple times where it is unclear whether applicants are intending to refer back to the samples or specimens.
As to claim 15, it is unclear what the difference is between the “conveyor line” of line 11 and the “conveyor” of line 9.  How do these separate conveyor and conveyor line structurally relate to each other, and what functionally distinguishes the conveyor and conveyor line from each other?
Regarding claim 15, it is unclear how a sample in standby “effect” dispensing as recited in lines 12-13.  In what manner is the dispensing effected? Regarding lines 12-14 of claim 15, it is unclear how the dispensing order is modifiable. What enables this process (changing order) to occur?  The buffer is just a standalone region of space and has not been described as having any moving parts or being connected to any additional features. Therefore, it is unclear how the dispensing order is modified.  It is further unclear how the specimens are dispensed and what the relationship of dispensing is to the buffer. Are the specimens dispensed in the buffer, or are they moved from the buffer to another location to be dispensed? Clarification of the buffer structure and also how the buffer relates to dispensing is required.
Regarding line 14 of claim 15, it is unclear what specimens are in the sample rack. Previously, specimens are not recited as being in the sample rack, and it is unclear what specimens are in the sample rack and what specimens may not be in the rack.   Perhaps applicants should recite that the sample racks hold a plurality of specimens/samples.
As to line 28 of claim 15, it is unclear if the information is read via the ID reader as similarly recited in line 20 or if the information is read in another way.  Further, it is unclear if the reading of information of the reagent in line 28 is in addition to the reading of the information of the reagent in lines 19-20 or if the reading of information of line 28 is a different process.
Regarding line 28 and line 31 of claim 15, it is unclear what “the reagent” is referring to.  Is “the reagent’ of lines 28 and 31 the “standard solution associated with calibration” as recited in lines 23-24?  It is unclear if the reagent is different from the standard or if the reagent is the standard. Perhaps applicants should clarify whether the standard solution is processed as a reagent or as a sample.
Regarding line 32 of claim 15, it is unclear what a calibration rack is describing.  Is the standard solution that is mounted on the rack in a container?  Is this calibration rack different from the previously recited sample or reagent? Where is the calibration rack?
Regarding lines 32-33 of claim 15, it is unclear how the rack has been loaded.  Where is the rack loaded from and where is it loaded to?  Further, is the standard solution considered a sample or a reagent, or is it different?  Is it loaded by the reagent loader?
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hagiwara et al (US 20140356233; hereinafter “Hagiwara”; already of record) in view of Mimura et al (US 6080364; hereinafter “Mimura”; already of record). 
As to claim 15, Hagiwara teaches an automatic analyzer (Hagiwara; Figures 1-4) comprising: 
a sample dispenser and reagent dispenser, in which a specimen and a reagent are respectively dispensed, a reaction vessel, in which the specimen and the reagent are reacted in order to measure a reaction liquid (Hagiwara; Figures 1-4, [47-48, 50, 52]), 
a reagent disc on which a plurality of reagent containers are mountable (Hagiwara; [49, 55] Fig. 2, 3 #2-12,3-2); 
a reagent loader which executes a carry-in of the reagent containers into the reagent disc (Hagiwara; [56] Fig. 3 #3-3);Page 4 of 9Application No. 16/487,545 
a conveyor that conveys samples to the sample dispenser (Hagiwara teaches various conveyors 1-3, 1-4, and conveyor 2-18 to the analyzer; Fig. 1-2 [37-38, 42]);
a reagent ID reader (Hagiwara; #3-6 [57, 60-61] Fig. 3);
a conveyor line (Hagiwara teaches various conveyors 1-3, 1-4, and conveyor 2-18 to the analyzer; Fig. 1-2 [37-38, 42]);
a buffer which holds the samples and allows the samples to stand-by to effect the dispensing, and which is configured to hold a plurality of sample racks, such that a dispensing order of specimens in the sample rack is modifiable (Hagiwara teaches the buffer as the region encompassing 1-1 or 1-4 or 1-6 which can hold the specimens on standby and control the order of specimens; [37-38]); 
a detection unit to measure the reaction liquid of the reaction vessel (Hagiwara teaches a detector #2-17; [52]);
a control unit (Hagiwara teaches control unit/computer #1-8 which executes calibration; [60-63] Fig. 4) that is configured to: 
determine a requirement of a calibration executed on the reagent that is loaded when the reagent is identified via the reagent ID reader (The examiner notes that this is a conditional statement (see note below).  Alternatively, and as best understood, Hagiwara teaches that reagents are carried in; [56].  Hagiwara also teaches executing/determining calibration for newly provided/loaded reagents; [60-63] Fig. 4. Hagiwara teaches that loaded reagents are identified by the reagent ID reader; [57, 60-61] Fig. 3), 
determine a next sample rack to be supplied via the conveyor line for analysis (Hagiwara teaches that sample racks are carried to the analyzer, where this means that the next rack supplied is determined; Figs. 1-2 [39, 42]. Hagiwara teaches various conveyors 1-3, 1-4, and conveyor 2-18 to the analyzer; Fig. 1-2 [37-38, 42]), 
generate a notice via an output to a user of a standard solution that is associated with the calibration at a time when a signal indicating a need for the calibration is generated (The examiner notes that this is a conditional statement (see note below).  Alternatively, and as best understood, Hagiwara teaches that calibrator standards at region 1-6 can load upon being requested, where the request is the notice that is generated; [37-38] Fig. 1. Hagiwara teaches that the user is notified, via a display, of the priorities of reagents; [60, 78, 84] Figs. 9-12), 
generate a signal indicating a calibration request at a time when loading of the standard solution is detected (The examiner notes that this is a conditional statement (see note below).  Alternatively, and as best understood, Hagiwara teaches that calibrator standards at region 1-6 can load upon being requested; [37-38] Fig. 1. Additionally, calibration using the standards will take place via automated signals after the standard solution is loaded; [60-65]),  
read information of the reagent loaded in the automatic analyzer (Hagiwara teaches reading the reagent information; [57] Fig. 3 #3-6),  
generate a plan of the carry-in and the calibration, execute, based on the plan, the calibration immediately after the carry-in of the reagent into the reagent disc, and assign a highest priority to a calibration rack having the standard solution mounted thereon, which has been loaded into the automatic analyzer (Hagiwara teaches changing priorities; Figs. 9-12. Further, Hagiwara teaches that the reagent preparation scheduling indicates a high priority and moves to step 4-8 which prepares a new reagent including a calibrator immediately after reagent carry in, where the calibrator rack is sent from 1-6; [63, 65] Fig. 4. Hagiwara discusses that when using reagents, that it is necessary to calibrate in advance of using the reagents, providing further evidence to the high priority of calibration; [15]).
Note: The instant Claims contain a large amount of functional language (ex: “are…”, “which…”, “configured to…”, etc…).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.
Note: “When” the reagent is identified, “when” a signal indicating a need for calibration is generated, and “when” loading of the standard solution is detected do not necessarily have to occur since they are conditional statements, thereby being functional and not further defining the apparatus structure beyond that of a capability (MPEP 2114 and 2111.04). Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. Thus, the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. (See § MPEP 2111.04). The PTAB has determined that analysis of the claimed method as a whole requires giving the claim its broadest reasonable interpretation, where “if the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed”. Therefore, evidence of the obviousness of all contingent method steps is not required to be performed under a broadest reasonable interpretation of the claim; however, in the case of system claims, the prior art must teach the structure that performs the function of the contingent step along with the other recited claim limitations to render the claimed system obvious. See Ex parte Schulhauser, PTAB Appeal No. 2013-007847 (April 28, 2016) (precedential) for an analysis of contingent claim limitations in the context of both method claims and system claims.
Although Hagiwara teaches a detector, Hagiwara does not specifically teach a spectrophotometer that measures light transmitted from a light source via the reaction liquid of the reaction vessel so that the absorbance of the reaction liquid is measured. However, Mimura teaches the analogous art of an analyzer (Mimura; Figs. 1-3) with a spectrophotometer that measures light transmitted from a light source via the reaction liquid of the reaction vessel so that the absorbance of the reaction liquid is measured (Mimura teaches a multiwavelength photometer, which is a spectrophotometer since a spectrophotometer uses photometers to measure at different wavelengths; col. 7 lines 17-20, 51-54). It would have been obvious to one of ordinary skill in the art to have modified the detector of Hagiwara to be a spectrophotometer as in Mimura because Mimura teaches that it is well known to use a spectrophotometer to analyze a reaction mixture (Mimura; col. 7 lines 17-20, 51-54).  
Other References Cited
	The prior art of made of record and not relied upon is considered pertinent to applicant's disclosure include;
	Mimura teaches calibrators (standards with known concentrations) on a buffer/rotor 76; Fig. 1 col. 4 line 49-col. 5 line 2, col. 7 line 58-65, col. 10 line 3-23, col. 11 line 5-22, col. 25 line 20-33.  Mimura teaches setting when calibration occurs; Fig. 22.  Mimura teaches reagent discs and ID portions, but does not teach a reagent loader which is well known in the art.  Mimura also teaches sample rack buffers as 22 or as individual conveyor lines 4A-4G.
	
Response to Arguments
Applicant’s arguments filed 4/8/22 have been considered but are moot because the arguments are towards the claim amendments and not the current grounds of rejection.  Nonetheless, because the examiner is relying on the same prior art, Applicant's arguments have been fully considered, but they are not persuasive; therefore, the presented arguments are addressed below.
Applicants, on pages 7-8 of their remarks, state that prior art Hagiwara is silent to the claimed features, and merely copy and paste the entire claim.  The examiner respectfully disagrees.  The examiner notes that applicants argue that the prior art does not teach the entirety of the claim language without specifically discussing why the claimed language specifically differentiates from the prior art, why the prior art and claims are different from each other, and what specific features of the claims are not taught by the prior art.  Therefore, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Further, Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. The examiner directs applicant’s attention to the prior art rejection above which provides citations and explanations as to how the prior art teaches each of the instant claim limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin R Whatley whose telephone number is (571)272-9892. The examiner can normally be reached Mon- Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Benjamin R Whatley/Primary Examiner, Art Unit 1798